Walter R. Hart, J.
From the affidavits and papers submitted by plaintiffs it appears that defendant’s vehicle was being operated in the right-hand lane adjacent to the sidewalk, at about 30 miles an hour. The roadway has three lanes. When the operator of defendant’s car was about a half a block from the corner he saw a boy of about 10 years of age on the sidewalk on a bicycle ‘ ‘ wobbling ’ ’ near the edge. The length of the ‘ ‘ half a block ’ ’ is not given. He made no effort to slow down or stop or turn into the center lane until he was about 50 feet from the boy who fell into the gutter. He thereupon stopped the car *100‘ ‘ short ’ ’ to avoid striking the boy. In stopping abruptly, plaintiff passengers were injured. Clearly since the operator of defendant’s vehicle saw the child on the sidewalk with his bicycle out of control at a point a half block away he was under a duty to slow down so as to avoid the necessity for stopping so abruptly as to throw his passengers about in a violent manner.
Accordingly the motion for summary judgment is granted. Submit order.